Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 21, 2022

The Court of Appeals hereby passes the following order:

A22A0999. IN THE INTEREST OF S.J.R.R., A CHILD (MOTHER).


         Appellant’s Motion for Permission to Withdraw the Appeal is hereby
GRANTED, and jurisdiction is released back to the trial court upon receipt of this
order.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/21/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.